               Case 1:15-cv-05236-LTS-KHP Document 932
                                                   934 Filed 12/29/20
                                                             01/03/21 Page 1 of 1




                                                   THE CITY OF NEW YORK
JAMES E. JO HNSON                              LAW DEPARTMENT                                                 Me lanie V. Sadok
Corporation Counsel                                  100 CHURCH STREET                                    phone: (212)356-4371
                                                     NEW YORK, NY 10007                                      fax: (212)356-2019
                                                                                                    email: msadok@law.nyc.gov



                                                                          December 29, 2020

        By ECF
        The Honorable Laura Taylor Swain
        United States District Judge                                               MEMO ENDORSED
        United States District Court, Southern District of New York
        500 Pearl Street
        New York, New York 10007

                        Re: Noel, et al. v. City of New York, 1:15-CV-05236 (LTS)(KHP)

        Your Honor:
                         I am an Assistant Corporation Counsel in the office of James E. Johnson,
        Corporation Counsel of the City of New York, attorney for defendant the City of New York in
        the above-referenced matter. I am writing to request an extension of time to file the City’s reply
        to Plaintiffs’ opposition to the City’s cross-motion for summary judgment, that is currently due
        January 14, 2021. The City is seeking a four week extension, making the new deadline February
        11, 2021. The City needs this additional time due to a variety of reasons, including holiday
        vacation schedules, mandatory furlough days for the litigation team and many of our client
        contacts, the need to respond to the amicus brief filed by the Lawyer’s Committee for Civil
        Rights Under Law, unexpected work related conflicts, and the unfortunate and unexpected recent
        loss of a litigation team member’s parent. The City’s response to the amicus brief filed by the
        Lawyer’s Committee for Civil Rights Under Law will likewise will be filed on February 11,
        2021. Plaintiffs’ sur-reply, now due February 12, 2021 will be extended until March 12, 2021.
        This is the City’s first request for an extension of time on its reply papers. Plaintiffs have
        consented to this request.

                      Thank you for your consideration of this matter.          I hope you have a happy and
        healthy new year.
   The requested extensions are granted. DE# 932                          Respectfully submitted,
   resolved.
   SO ORDERED.                                                            /s/
   1/2/2021
   /s/ Laura Taylor Swain, USDJ                                           Melanie V. Sadok
                                                                          Assistant Corporation Counsel
        cc:      Attorneys for Plaintiffs (via ECF)
